Opinión disidente del
Juez Asociado Señor Torres Rigual
a la cual se unen los Jueces Asociados Señores Martín y Ne-grón García.
San Juan, Puerto Rico, a 22 de diciembre de 1980
Disiento respetuosamente de la opinión del Tribunal, por-que creo que actuó correctamente el Registrador recurrido al denegar la anotación de lis pendens solicitada por el recu-rrente. Su nota denegatoria, por tanto, debe ser confirmada. Siendo esa la única nota extendida por el Registrador, el Tribunal no tiene jurisdicción para considerar la procedencia de la inscripción de los títulos posteriormente presentados y que aún no han sido calificados.
*506El principio de tracto sucesivo estatuido en el Art. 20 de la Ley Hipotecaria, 30 L.P.R.A. see. 45, es fundamental para la efectividad de los demás principios regístrales, especial-mente los de la fe pública y legitimación, y no debe ser sacri-ficado en aras de la economía procesal. (1) El tracto es de estricto cumplimiento no sólo cuando se trata de actos de transmisión y gravamen otorgados voluntariamente, sino de igual forma respecto de los de carácter forzoso derivados de los procedimientos judiciales o administrativos de apremio o ejecución. Vázquez Bote, Elementos de Derecho Hipotecario Puertorriqueño, París-Londres-Caracas, Ed. Lex, 1973, pág. 288; Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, Vol. II, pág. 340. Por consiguiente, para la anotación de un aviso de pleito pendiente, es necesario que al momento de ser solicitada la nota aparezcan los bienes inscri-tos a nombre de la persona contra quien la pretensión judicial va dirigida. Así lo ha resuelto este Tribunal hace más de medio siglo en Boerman v. El Registrador de San Juan, 31 D.P.R. 732 (1923), y en el mismo sentido se pronuncia la doctrina, tanto nuestra como extranjera. Véanse: Toledo Álamo, De la previa inscripción, 5 Rev. Jur. U.P.R. 429, 442 (1936); Mo-rell y Terry, Comentarios a la Legislación Hipotecaria, 2da ed., Madrid, Ed. Reus, 1928, T. 3, pág. 80 y ss.; Roca Sastre, op. cih, T. II, pág. 341; T. IV-1°, pág. 55.
La instancia en que se solicita la anotación de pleito pen-*507diente en el caso de autos fue presentada al Registro cuando la finca constaba inscrita a nombre de personas que no eran parte en la acción de la cual se quería dar aviso. El hecho de que los titulares regístrales hubiesen inscrito su dominio en fecha posterior a la del inicio del pleito que pretendía ano-tarse resulta totalmente impertinente. El principio de tracto sucesivo tiene carácter formal, por lo que la calificación, a tales efectos, solo atiende al momento en que se ha de verificar la operación registral. Roca Sastre, op. cit., Vol. II, pág. 332 y ss. Siendo ello así, el Art. 20 de la Ley Hipotecaria clara-mente impedía la anotación solicitada. La nota denegatoria del Registrador estuvo plenamente justificada y, por tanto, debe ser confirmada.
No obstante, el Tribunal no solo hace caso omiso al prin-cipio de tracto sucesivo, sino que, apartándose de firmes y re-conocidos principios regístrales, legitima lo que para todo fin práctico equivale a una calificación preliminar de los títulos posteriormente presentados. En cuanto a éstos, el Registrador se limitó a informar a la recurrente, mediante carta dirigida a su abogado, que dichos documentos estaban “pendientes de ser calificados por razón de que el documento que le da tracto al mismo [sic] ... ha sido denegado en el día de hoy y hasta tanto se resuelva el defecto del que adolece dicho documento no podrán despacharse los antes mencionados”. (2)
*508Como se sabe, desde principios de siglo ha sido doctrina de este Tribunal, que, no siendo posible la calificación de un documento por nosotros en primera instancia, Bartolomei contra El Registrador de la Propiedad, 2 D.P.R. 589, 591 (1902), no constituye actuación revisable mediante recurso gubernativo la devolución de un documento, sin haberse prac-ticado su calificación ni operación registral alguna, puesto que sin esa calificación, sencillamente no hay base para la resolu-ción del recurso. González v. El Registrador, 19 D.P.R. 1067 (1913). En el caso de autos, el Registrador no ha devuelto los documentos exponiendo mediante nota las razones para la devolución y tampoco ha practicado operación alguna en el Registro, limitándose meramente a expresar por carta al re-currente su intención de posponer la calificación de dichos documentos. No es posible equiparar esta carta informal con la nota fundada y completa que exige la ley que se extienda al pie del documento presentado. Sec. Ira, Ley de Recursos Gubernativos, 30 L.P.R.A. see. 1771;(3) Morales Morales v. Registrador, 89 D.P.R. 811, 813 (1964); Monserrate v. Registrador de Guayama, 31 D.P.R. 640, 641 (1923); Merly Et Al. v. El Registrador, 22 D.P.R. 417, 425 (1915).
Tampoco procede sostenerse que en un recurso propia-mente interpuesto, como el de autos, sea lícito revisar, en adi-ción a la nota recurrida, una mera carta que, además, se re-fiere a documentos distintos a aquel cuya debida calificación y denegación por el Registrador —la instancia en que se solicita la anotación de lis pendens— sirvió de base al recurso. Por consiguiente, creo que no está propiamente planteada ante el Tribunal la cuestión relativa a la posible falta de tracto sucesivo de los documentos posteriormente presentados. Co-*509mete error el Tribunal, por tanto, al entrar a considerar dicha cuestión.
Ante la posición adoptada hoy por el Tribunal, de asumir jurisdicción para revocar una simple comunicación del Regis-trador, que no constituye una operación registral, me veo obli-gado a señalar la naturaleza especial del recurso gubernativo que se rige por los requisitos formales y técnicos del Derecho hipotecario y que no permite al Tribunal valorar la justicia del caso, como es propio hacerlo en los recursos de revisión y de apelación. Véase opinión disidente del Juez Martín a la que uní mi voto en Junta de Retiro para Maestros v. Regis-trador, 109 D.P.R. 569 (1980). De primera intención puede causar extrañeza el que demos preferencia en estos recursos administrativos al rigor de la norma antes que a la justicia sustancial, ya que, de ordinario, la función revisora se funda en el más alto fin de hacer justicia. Pero tal impresión se des-vanece cuando tenemos presente que ésta es un área del dere-cho en que el objetivo no es hacer justicia, sino velar por el estricto cumplimiento de una ley rigurosamente técnica. Te-nemos la responsabilidad de descargar esta función escrupu-losamente, con fidelidad al mandato legislativo de preservar la claridad y certeza del Derecho hipotecario, supuestos esen-ciales para la garantía del. tráfico registral. La decisión del Tribunal en el día de hoy falla penosamente en el cumpli-miento de este importante deber.
Por las razones anteriormente expuestas, confirmaría la nota denegatoria aquí recurrida, sin expresión alguna en cuanto a si procede o no la toma de razón de los documentos posteriormente presentados y pendientes de calificación.

E1 Art. 20 dispone en lo pertinente:
“Para inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, deberá constar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la transmisión o gravamen.
“Los registradores denegarán la inscripción de dichos títulos mientras no se cumpla este requisito, siendo responsables directamente de los per-juicios que causen a un tercero por la infracción de este precepto . . . .”
La cita, por supuesto, es a la anterior Ley Hipotecaria, vigente al momento de suscitarse la controversia de autos. En el transcurso de la opinión, al igual que aquí, hacemos exclusiva referencia a las disposiciones estatutarias anteriormente en vigor.


La carta del Registrador lee en su totalidad como sigue:
“Estimado compañero:
“Le notifico que los documentos presentados a los asientos 76 del diario 596 que lo es la escritura #110 del 30 de octubre de 1979 ante William J. Riefkhol; al asiento 334 del diario 597 la escritura de cesión #116 del 5 de diciembre de 1979, ante el mismo notario y al asiento 556 del diario 597 Mandamiento de fecha 19 de diciembre de 1979 expedido en el Tribunal Superior de P.R., Sala de Bayamón, caso civil #78-113 sobre cancelación de gravámenes posteriores, están pendientes de ser calificados por razón de que el documento que le da tracto al mismo, presentado al asiento 294 del diario 578, ha sido denegado en el día de hoy y hasta tanto se resuelva el defecto del que adolece dicho documento no podrán despacharse los antes mencionados.”


Dispone dicha sección lo siguiente:
“Cuando el registrador deniegue o suspenda alguna inscripción, ano-tación o cancelación, expondrá al pie del documento, clara y concisamente, los motivos legales de su negativa y de ella notificará al interesado, quien firmará la notificación.” (Énfasis suplido.)